DETAILED ACTION
Claims 1-20 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 1/14/22, with respect to the rejection of claim 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Farivar et al. (Patent No. US 10,656,923 B1). It is seen in the teaching in Farivar Col. 6 lines 1-10 of a compilation that is able to compile only specific sections of the smart contract thus acting as a form of local compilation with part of the bytecode is converted/compiled into a different set of format than another thus acting as part of but not the whole compilation, where it is seen specifically disclosed in the teachings of Hunter Col. 6 line 67- Col. 7 line 14 and Col. 19 lines 46-53 the specific of using the compilation to obtain the machine code of the smart contract and a first version thus with the different compilation seen in Farivar can be viewed as a second machine code being compiled 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 10, 13-14, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (Patent No. US 10,831,452 B1), in view of Beretta et al. (Pub. No. US 2010/0313079 A1) and further in view of Farivar et al. (Patent No. US 10,656,923 B1).
 
As to claim 1, Hunter discloses a computer-implemented method, comprising:
compiling, by a blockchain node in a blockchain network and using global compilation after deploying a smart contract, bytecode of the smart contract into first machine code, wherein compiling the bytecode of the smart contract using the global compilation comprises compiling all of the bytecode of the smart contract (Hunter Col. 6 line 67-Col. 7 line 14 and Col. 19 lines 46-53; which shows the converting/compiling the smart contract bytecode into machine code where it all compiled thus viewed as having performed global compilation);
which shows the storing of machine code of the smart contract, with the specifics of the second machine code seen disclosed specifically below); and
executing, by the blockchain node, the second machine code (Hunter Col. 6 line 67-Col. 7 line 5 and Col. 46 lines 29-33 and Col. 101 lines 21-25; which shows the execution of machine code of the smart contract, with the specifics of the second machine code seen disclosed specifically below).

Hunter does not specifically disclose when executing the smart contract, in response to determining that the first machine code of the smart contract is not locally stored, compiling, by the blockchain node.

However, Beretta discloses when executing the smart contract, in response to determining that the first machine code of the smart contract is not locally stored, compiling, by the blockchain node, the bytecode of the smart contract (Beretta [0051] lines 1-7 and claim 1; which shows being to in response to determining that the desired code is not in storage, where it can be local storage being able to compile the desired code for that storage, where it is seen specifically disclose above the specific of the compiling/converting smart contract bytecode to machine code).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Beretta showing the specifics 

Hunter as modified by Beretta does not specifically disclose using local compilation to obtain second machine code, the bytecode of the smart contract, wherein compiling the bytecode of the smart contract using the local compilation comprises compiling a part but not all of the bytecode of the smart contract.

However, Farivar discloses using local compilation to obtain second machine code, the bytecode of the smart contract, wherein compiling the bytecode of the smart contract using the local compilation comprises compiling a part but not all of the bytecode of the smart contract (Farivar Col. 6 lines 1-10; which shows the use of compilation that is able to compile only specific sections of the smart contract thus acting as a form of local compilation with part of the bytecode is converted/compiled into a different set of format than another thus acting as part of the whole compilation, where it is seen specifically disclosed above the specific of using the compilation to obtain the machine code of the smart contract and a first version thus with this different compilation can be viewed as a second machine code).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Farivar showing the compilation of a 


As to claim 3, Hunter as modified by Beretta discloses storing, by the blockchain node, the first machine code (Hunter Col. 6 line 67-Col. 7 line 14 and Col. 19 lines 46-53; which shows the storing of machine code of the smart contract thus viewed as including the first machine code).

As to claim 4, Hunter as modified by Beretta discloses wherein compiling, by a blockchain node in a blockchain network and using global compilation after deploying a smart contract, bytecode of the smart contract into first machine code comprises: globally compiling the bytecode of the smart contract after creating the smart contract; or globally compiling the bytecode of the smart contract in an idle time period after creating the smart contract (Hunter Col. 6 line 67-Col. 7 line 14 and Col. 19 lines 46-53; which is able to show the globally compiling the bytecode of the smart contract after creating the smart contract in its ability to shows the converting/compiling the smart contract bytecode  into machine code where it can be part of a centralized/global storage and/or centralized/local storage thus viewed as a form of global compilation and since based on smart contract bytecode is used viewed as after creation of some form of the smart contract ).

As to claim 10, Hunter discloses compiling, by the blockchain node and using the global compilation after deploying a second smart contract, bytecode of the second smart contract into third machine code (Hunter Col. 6 lines 50- Col. 7 line 15 and Col. 19 lines 46-53; which shows the converting/compiling the smart contract bytecode into machine code where it can be part of a centralized/global storage and/or centralized/local storage thus viewed as a form of global compilation where it is viewed that not limited to one smart contract thus viewed as happening for a second smart contract);
storing, by the blockchain node, the third machine code (Hunter Col. 6 line 67-Col. 7 line 5 and Col. 19 lines 46-53; which shows the storing of machine code of the smart contract, thus viewed as the third machine code associated with the second smart contract seen above).

Hunter does not specifically disclose when executing the second smart contract, in response to determining that the third machine code of the second smart contract is locally stored, executing, by the blockchain node, the third machine code.

However Beretta discloses when executing the second smart contract, in response to determining that the third machine code of the second smart contract is locally stored, executing, by the blockchain node, the third machine code (Beretta [0051] lines 1-7 and claim 1; which shows being to in response to determining that the desired code is not in storage thus would also determine when the code is stored where it can be local storage and responsive to that determination performing action for that determined code where it is seen specifically disclosed above the action ability to execute the machine code of the smart contract thus viewed as being able to execute the third machine code of the second smart contract)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Beretta showing the specifics compiling code when determined desired code is not in storage into the compiling of smart code in centralized and decentralized environments of Hunter, for the purpose of improving speed, stability and security associated with compilation, as taught by Beretta [0006] lines 1-3 and [0051] lines 1-7.

As to claim 13, Hunter discloses a non-transitory computer readable medium storing one or more instructions executable by a computer system to perform operations comprising:
compiling, using global compilation after deploying a smart contract, bytecode of the smart contract into first machine code, wherein compiling the bytecode of the smart contract using the global compilation comprises compiling all of the bytecode of the smart contract (Hunter Col. 6 line 67-Col. 7 line 14 and Col. 19 lines 46-53; which shows the converting/compiling the smart contract bytecode into machine code where it all compiled thus viewed as having performed global compilation);
which shows the storing of machine code of the smart contract, with the specifics of the second machine code seen disclosed specifically below); and
executing the second machine code (Hunter Col. 6 line 67-Col. 7 line 5 and Col. 46 lines 29-33 and Col. 101 lines 21-25; which shows the execution of machine code of the smart contract, with the specifics of the second machine code seen disclosed specifically below).

Hunter does not specifically disclose when executing the smart contract, in response to determining that the first machine code of the smart contract is not locally stored, compiling.

However, Beretta discloses when executing the smart contract, in response to determining that the first machine code of the smart contract is not locally stored, compiling, the bytecode of the smart contract (Beretta [0051] lines 1-7 and claim 1; which shows being to in response to determining that the desired code is not in storage, where it can be local storage being able to compile the desired code for that storage, where it is seen specifically disclose above the specific of the compiling/converting smart contract bytecode to machine code).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Beretta showing the specifics compiling code when determined desired code is not in storage into the compiling of 

Hunter as modified by Beretta does not specifically disclose using local compilation to obtain second machine code, the bytecode of the smart contract, wherein compiling the bytecode of the smart contract using the local compilation comprises compiling a part but not all of the bytecode of the smart contract.

However, Farivar discloses using local compilation to obtain second machine code, the bytecode of the smart contract, wherein compiling the bytecode of the smart contract using the local compilation comprises compiling a part but not all of the bytecode of the smart contract (Farivar Col. 6 lines 1-10; which shows the use of compilation that is able to compile only specific sections of the smart contract thus acting as a form of local compilation with part of the bytecode is converted/compiled into a different set of format than another thus acting as part of the whole compilation, where it is seen specifically disclosed above the specific of using the compilation to obtain the machine code of the smart contract and a first version thus with this different compilation can be viewed as a second machine code).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Farivar showing the compilation of a specific section of a smart contract one way into the smart contract compilation of 

As to claim 14, it is comparable to claim 4 above and rejected under the same reasoning.

As to claim 17 it is comparable to claim 10 above and rejected under the same reasoning.

As to claim 18 Hunter as modified by Beretta discloses a computer-implemented system, comprising: one or more computers (Hunter Col. 2 lines 18-26); and 
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform operations comprising (Hunter Col. 2 lines 18-26): 

The remaining limitations are comparable to claim 13 above and rejected under the same reasoning.

As to claim 20 it is comparable to claim 4 above and rejected under the same reasoning.

Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter, Beretta and Farivar as applied to claims 1 and 18 above, and further in view of Watanabe et al. (Pub. No. US 2021/0160069 A1).

As to claims 2 and 19, Hunter as modified by Beretta and Farivar does not specifically disclose receiving, by the blockchain node, a request for creating the smart contract, wherein the request comprises the bytecode of the smart contract.

However, Watanabe discloses receiving, by the blockchain node, a request for creating the smart contract, wherein the request comprises the bytecode of the smart contract (Watanabe [0046] lines 1-3; which shows the ability to receive a request that includes smart contract source code information used for creating generating/creating smart contract bytecode information, where it is seen specifically above the converting smart contract code in plurality of different formats thus viewed as showing the initial code can also be bytecode ).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective to incorporate the teachings of Watanabe showing the specifics of the smart contract creation, into the smart contract information of Hunter as modified by Beretta and Farivar, for the purpose of increasing usability of the smart contract by helping to increase its security, as taught by Watanabe [0012] and [0046] lines 1-3.


Claims 5, 8-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter, Beretta and Farivar as applied to claims 1 and 13 above, and further in view of Siegwart et al. (Pub. No. US 2020/0117469 A1).

As to claim 5, Hunter as modified by Beretta does not specifically disclose wherein compiling, by a blockchain node in a blockchain network and using global compilation after deploying a smart contract, bytecode of the smart contract into first machine code comprises:  performing an optimization of compilation in a process of globally compiling the bytecode of the smart contract to obtain the first machine code.

However, Siegwart discloses performing an optimization of compilation in a process of globally compiling the bytecode of the smart contract to obtain the first machine code (Siegwart [0003] lines 7-9 and [0049] lines 1-12 and claim 8; which shows the analysis and compile optimization of code where it is seen specifically disclosed above the specifics of the compiling the bytecode to a first machine code).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Siegwart showing the determining of hotspots optimization, into the code uses of Hunter as modified Beretta and Farivar for the purpose of improving the ease of code analysis, as taught by Siegwart [0005] and [0046] lines 8-12.

As to claims 8 and 16, Hunter discloses wherein compiling, by the blockchain node and using local compilation to obtain second machine code, the bytecode of the smart contract; and storing, by the blockchain node, the second machine code comprise storing the second machine code that serves as the hotspot for subsequent invocation (Hunter Col. 19 lines 46-53; which shows the storing of machine code of the smart contract for later use/subsequent invocation, where it is seen specifically disclosed below the ability to determine that the code serves as the hotspot).

Hunter as modified by Beretta and Farivar does not specifically disclose identifying the second machine code that serves as a hotspot in at least one of translation or execution of the bytecode of the smart contract.

However Siegwart discloses identifying the second machine code that serves as a hotspot in at least one of translation or execution of the bytecode of the smart contract (Siegwart [0046] lines 8-12 and claim 8; which shows being able to determine/identify execution code hotspot).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Siegwart showing the determining of hotspots optimization, into the code uses of Hunter as modified Beretta and Farivar for the purpose of improving the ease of code analysis, as taught by Siegwart [0005] and [0046] lines 8-12.

As to claim 9, Hunter as modified by Beretta and Farivar fails to disclose however Siegwart discloses wherein compiling, by the blockchain node and using local compilation to obtain second machine code, the bytecode of the smart contract comprises: performing an optimization of compilation to obtain the second machine code in at least one of translation or execution of the bytecode of the smart contract (Siegwart [0003] lines 7-9 and [0049] lines 1-12 and claim 8; which shows the performing of compiler optimization tied to execution of code, where it is seen specifically disclosed above the specifics of the bytecode smart contract and the second machine code).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Siegwart showing the determining of hotspots optimization, into the code uses of Hunter as modified Beretta and Farivar for the purpose of improving the ease of code analysis, as taught by Siegwart [0005] and [0046] lines 8-12

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter, Beretta and Farivar as applied to claims 1 and 13 above, and further in view of Canter et al. (Pub. No. US 2014/0181789 A1) and Zielinski et al. (Pub. No. US 2002/0198876 A1).

As to claims 6 and 15, Hunter as modified by Beretta and Farivar does not specifically disclose wherein compiling, by the blockchain node and using local 

However Canter discloses querying a current global compilation status of the bytecode of the smart contract (Canter [0050] lines 11-15 and [0052] lines 1-10; which shows the ability to determine/query the status of code including if it is global compiled code thus viewed as global compiled code status check as can tell if the global compilation has started if there is any of the compiled code).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Canter showing the query the status of the code, into the global and local code storage of Hunter as modified by Beretta and Farivar, for the purpose of increasing usability by providing indicator information on code status, as taught by Canter [0050] lines 11-15.

Hunter as modified by Beretta, Farivar and Canter does not specifically disclose performing one of: in response to determining that the bytecode of the smart contract is being globally compiled, locally compiling the bytecode of the smart contract; or in response to determining that the global compilation of the bytecode of the smart contract has not been started, starting the global compilation of the bytecode of the smart contract, and locally compiling the bytecode of the smart contract.

which shows the ability to initiate a different compiler options based on specific events occurring, which in light of teachings specifically disclosed above can be viewed as indication of a global compilation started, where it is also seen specifically disclosed above the specifics of performing local compilation thus together can be seen as able to specifics of in response to determining that the bytecode of the smart contract is being globally compiled, being able initiate a different compilation, viewed as locally compiling the bytecode of the smart contract and since it is a performing one of limitation the limitation of in response to determining that the bytecode of the smart contract is being globally compiled, locally compiling the bytecode of the smart contract is the one being viewed as being disclosed)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Zielinski showing conditions for different compiling, into the different compilations of Hunter as modified by Beretta, Farivar and Canter for the purpose of increasing usability by providing more control to the compilation as taught by Zielinski [0021] lines 1-15.

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter, Beretta and Farivar as applied to claim 1 above, and further in view of Wang et al. (Pub. No. US 2020/0402025 A1)

As to claim 7, Hunter as modified by Beretta and Farivar does not specifically disclose wherein compiling, by the blockchain node and using local compilation to obtain second machine code, the bytecode of the smart contract comprises: locally compiling the bytecode corresponding to a function to be invoked in the smart contract.

However, Wang discloses locally compiling the bytecode corresponding to a function to be invoked in the smart contract (Wang [0023] lines 7-20; which is able to show the compilation of smart contract that can include function thus viewed as one that would be invoked in the smart contract, where it is seen specifically disclosed above the locally compiling the bytecode of the smart contract).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Wang showing associated function with the smart contract, into the smart contract information of Hunter as modified by Beretta and Farivar for the purpose of increasing usability by providing options for different functionality associated with the smart contract, as taught by Wang [0023] lines 7-20.

As to claim 11 Hunter as modified by Beretta and Farivar fail to disclose however Wang discloses wherein executing the third machine code comprises: executing stored third machine code corresponding to a function to be invoked in the second smart contract (Wang [0023] lines 7-20; which is able to show the compilation of smart contract that can include function thus viewed as one that would be invoked in the smart contract when executed, where it is seen specifically disclosed above the specifics of the third machine code associated with a second smart contract).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Wang showing associated function with the smart contract, into the smart contract information of Hunter as modified by Beretta and Farivar for the purpose of increasing usability by providing options for different functionality associated with the smart contract, as taught by Wang [0023] lines 7-20.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter, Beretta and Farivar as applied to claim 1 above, and further in view of Hartono et al. (Pub. No. US 2016/0092285 A1).

As to claim 12, Hunter as modified by Beretta and Farivar does not specifically disclose the global compilation comprises Ahead-of-Time (AoT) compilation or Just-In-Time (JIT) compilation, and the local compilation comprises JIT compilation.

which shows a just in time compiler that can perform local and global optimizations viewed as showing the local and global compilation).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Hartono showing the specifics of JIT compiler, into the compilation of Hunter as modified by Beretta and Farivar, for the purpose of increasing usability by providing further optimization options.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193